DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 27 February 2020.  Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of receiving information regarding diagnostic information and determine based on the information a possible repair location.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-15) is/are directed to a method and claim(s) (16-20) is/ are directed to a system and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) mental process.  Specifically, the independent claims 1 and 16 recite a mental process: as drafted, the claim recites the limitation of determining a set of possible repair locations which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “test device,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “test device” language, the claim encompasses the user manually collecting information regarding previously collected data regarding trouble codes and determining a repair location based on past experiences. The mere nominal recitation of a generic test device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computing device and additionally the data receiving and displaying steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a test device is used to perform both the determining step.  The test device in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining a set of possible repairs). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving diagnostic trouble codes, receiving diagnostic specifications, receiving wiring circuit specifications, and displaying possible repair location performs the determining step. The receiving and displaying steps is recited at a high level of generality (i.e., as a general means of gathering diagnostic data for use in the determining step), and amounts to mere data collecting, which is a form of insignificant extra-solution activity. The test device that performs the determining step is also recited at a high level of generality, and merely automates the determining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (test device). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) reciving diagnostic trouble codes, receiving diagnostic specifications, receiving wiring circuit specifications, determining a set of possible repair locations, and displaying one possible repair location which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, and displaying which is the abstract idea steps of valuing an idea (receiving information regarding diagnostic information and determine based on the information a possible repair location in the manner of “apply it”. 

Thus, the claims recites an abstract idea directed to a mental process (i.e. to receiving information regarding diagnostic information and determine based on the information a possible repair location).  Using a computer to receiving, determining, and displaying possible repair location resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The determining a set of possible repair locations would clearly be to a mental activity that a company would go through in order to identify a possible repair location based on fault information.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to identify a repair location:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2, 3, 7, and 17 recite limitations which further limit the claimed analysis of data.

Claims 4, 13, 14, 18, and 19 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Wellman which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 5, 6, 8-12, 15, and 20 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the trouble codes, diagnostic specifications, and circuit specifications.  This is not a technical or technological problem but is rather in the realm of vehicle fault analysis and diagnostic and therefore an abstract idea.

Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (KR 10-0580806 B1) (hereafter Wellman) in view of Brozovich et al. (U.S. Patent Publication 2020/0223385 A1) (hereafter Brozovich).

	Referring to Claim 1, Wellman teaches a method of troubleshooting an electronic system of a vehicle, the method comprising:

receiving a diagnostic trouble code set into a diagnostic system, the diagnostic trouble code set including one or more diagnostic trouble codes (see; Abstract of Wellman teaches receiving a trouble code for diagnostic purposes related to a fault).

receiving diagnostic specifications, the diagnostic specifications associating connector pins and wires of the electronic system with possible diagnostic trouble codes (see; pg. 9, par. 5-6 of Wellman teaches receiving diagnostic information related to faults and including wiring and its connection).

receiving wiring circuit specifications, the wiring circuit specifications associating wiring circuits of the electronic system with the connectors of the electronic system (see; Fig. 7 and Fig. 9 of Wellman teaches providing wiring circuits as needed and pg. 9, par. 6 as well as all components).

determining a set of possible repair locations based on the diagnostic trouble code set, the diagnostic specifications, and the wiring circuit specifications (see; pg. 7, par. 2 of Wellman teaches determining the location of the repair needed based on trouble code, see; pg. 9, par. 5-6 of Wellman teaches receiving diagnostic information related to faults and including wiring and its connection, providing components).

Wellman does not explicitly disclose the following limitation,

Brozovich teaches displaying at least one possible repair location of the set of possible repair locations (see; Figure 15A and Figure 15B of Brozovich teaches displaying a repair location of needed repair locations).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose displaying at least one possible repair location of the set of possible repair locations.

Brozovich discloses displaying at least one possible repair location of the set of possible repair locations.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman the displaying at least one possible repair location of the set of possible repair locations as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

ranking each possible repair location of the set of possible repair locations (see; pg. 7, par. 2 of Wellman teaches determining a list of all possible defects).


	Referring to Claim 3, see discussion of claim 2 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

ranking each possible repair location includes considering a repair difficulty factor (see; pg. 3, par. 4 of Wellman teaches identifying difficult item including repair locations taking into account cost, which is viewed as an example of understanding the most difficult would be the most expensive).


	Referring to Claim 4, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

displaying an image of at least a portion of the electronic system in a representation of the vehicle and identifying the at least one possible repair location on the image (see; pg. 7, par. 2 of Wellman teaches displaying a screen sharing the location of a fault).


	Referring to Claim 5, see discussion of claim 4 above, while Wellman in view of Brozovich teaches the method above, Wellman does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the image includes a 3- dimensional model of the at least a portion of the electronic system (see; Figure 15A and Figure 15B of Brozovich teaches an example of a 3D model of a care that depicts possible damage or electronic fault location presented to be interacted by the user).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose the image includes a 3- dimensional model of the at least a portion of the electronic system.

Brozovich discloses the image includes a 3- dimensional model of the at least a portion of the electronic system.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman the image includes a 3- dimensional model of the at least a portion of the electronic system as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 4 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

the image includes a wiring diagram of the electronic system (see; Figure 4 and pg. 3 , par. 8-9 of Wellman teaches using a display that provides a pictorial representation including all components related to the faulty component, including components of the electronic control system).


	Referring to Claim 7, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

receiving repair data from different vehicles within the set of vehicles, the different vehicles being different than the vehicle (see; pg. 7, par. 7 of Wellman teaches receiving information pulled from a vast amount of service manuals (i.e. different similar vehicles) to provide repair information).

Wellman does not explicitly disclose the following limitation, however,

Brozovich teaches wherein the step of determining the set of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles (see; par. [0036] of Brozovich teaches manufacturing build data including day and time of build for the specific vehicles (i.e. viewed as enough information to discern sequence information).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose the step of determining the set of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles.

Brozovich discloses the step of determining the set of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman the step of determining the set of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 4 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

the possible repair locations include one or more connectors (see; pg. 3, par. 5 of Wellman teaches the providing of the location of a faulty component, pg. 3, par. 9 the diagnosis determines if the component is operating properly pg. 9, par. 6, including the component being a connector).


	Referring to Claim 9, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector (see; par. [0039] of Brozovich teaches determining a trouble code (i.e. fault code) associated with a component, par. [0032] where the components include all connectors attached to circuits (i.e. which is viewed to include shared circuits), Figure 15O including the repair locations).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector.

Brozovich discloses the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

the possible repair locations include a location along a wire of the electronic system (see; pg. 9, par. 6 of Wellman teaches identify a possible repair location related to electrical and wiring).


	Referring to Claim 11, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits each include a length of wire routed through a common region of the vehicle, wherein the possible repair locations includes the common region (see; par. [0039] of Brozovich teaches determining a trouble code (i.e. fault code) associated with a component, par. [0032] where the components include all connectors (i.e. which is viewed to include shared circuits), Figure 15O including the repair locations that are marked off as designated regions (i.e. common regions)).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector.

Brozovich discloses the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 4 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

the wiring circuit specifications includes wiring schematics of the electronic system (see; Figure 4 and pg. 3, par. 8-9 of Wellman teaches using a display that provides a pictorial representation including all components related to the faulty component, including components of the electronic control system, Figure 16 including schematics of electronics).


	Referring to Claim 13, see discussion of claim 4 above, while Wellman in view of Brozovich teaches the method above, Wellman further discloses a method having the limitations of:

the at least one possible repair location is displayed on the wiring schematics of the electronic system (see; pg. 3, par. 5 of Wellman teaches a location of a component that needs to be repairs, Fig. 4 provides a schematic of the electronic component).


	Referring to Claim 15, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers (see; pg. 3, par. 5 of Brozovich teaches determining a location of faulty components, pg. 9, par. 6 where the components include electronic connections, pg. 3, par. 9 where diagnostic is to determine is identifying components operating properly).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers.

Brozovich discloses the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, Wellman in view of Brozovich teaches a diagnostic system for troubleshooting an electronic system installed on a vehicle.  Claim 16 recites the same or similar limitations as those addressed above in claim 1, Claim 16 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a test device configured to test the electronic system (see; pg. 3, par. 5 of Wellman teaches a diagnostic device).

a controller configured to receive test data from the test device, the controller configured to determine a set of possible repair locations based on a diagnostic trouble code set, a set of diagnostic specifications of the electronic system, and a set of wiring circuit specifications of the electronic system (see; pg. 7, par. 7 of Wellman teaches receiving an event code and comparing it to electronic service manual data (i.e. diagnostic specifications), pg. 3, par. 4 identifies the difficulty to fix the component, Figure 8 includes the wiring diagrams).


	Referring to Claim 17, see discussion of claim 16 above, while Wellman in view of Brozovich teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 2, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 18, see discussion of claim 16 above, while Wellman in view of Brozovich teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 16 above, while Wellman in view of Brozovich teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 14, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 14.

	Referring to Claim 20, see discussion of claim 16 above, while Wellman in view of Brozovich teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (KR 10-0580806 B1) (hereafter Wellman) in view of Brozovich et al. (U.S. Patent Publication 2020/0223385 A1) (hereafter Brozovich) in further view of Costantino (U.S. Patent 8,315,760 B2).

	Referring to Claim 14, see discussion of claim 1 above, while Wellman in view of Brozovich teaches the method above, Wellman in view of Brozovich does not explicitly disclose a method having the limitations of, however,

Costantino teaches receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set (see; col. 8, lines (6-32) of Costantino teaches updating documents associated with multiple vehicles including trouble codes (i.e. identified successful repairs used for documents for repairing a vehicle) based on col. 2, lines (54-67) fault associated with trouble codes).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor. Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Costantino teaches retrieving diagnostic information based on trouble codes and faults and as it is comparable in certain respects to Wellman and Brozovich which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Brozovich discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Brozovich fails to disclose receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set.

Costantino discloses receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Brozovich receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set as taught by Costantino since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Brozovich, and Costantino teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 ANDERSON (U.S. Patent Publication 2012/0173076 A1) discloses a system and method for diagnosing a turbocharger.
Yoon et al. (U.S. Patent Publication 2004/0025085 A1) discloses a system and method for interconnection analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623